DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Foegelle (US 20100285753) in view of Cuchanski (US 20140028514) and Esher (US 7791355).

Regarding claim 1, Foegelle discloses a measurement system for testing a device under test (see Abstract, Fig. 1, and paragraph 0022: discloses a device/system for multipath testing of a DUT), comprising at least two antennas (see Fig. 1 and paragraph 0022: plurality of antennas), at least two reflectors (see Fig. 8 and paragraphs 0029, 0037, and 0044, and claims 1 and 8: discloses a plurality of antenna/reflector combinations, each antenna may have a reflector), a signal generation and/or analysis equipment (see Fig. 1 and paragraph 0023: MMO Tester and Variable path simulator 108), and a test location for the device under test (see Fig. 1 and paragraphs 0022, 0027, and 0039: test device is located in the enclosure during testing, the placement of the DUT meets the limitations of a broadly recited test location of the DUT, also discloses a rotating pedestal for the DUT), wherein each of the at least two antennas is assigned to a corresponding reflector (see Fig. 8 and paragraphs 0029, 0037, and 0044, and claims 1 and 8: discloses a plurality of antenna/reflector combinations, each antenna may have a reflector), wherein each of the at least two antennas is configured to transmit and/or receive an electromagnetic signal so that a beam path is provided between the respective antenna and the test location (see paragraph 0022: each antenna may receive and/or transmit signals; and see Title, paragraphs 0027, 0034, 0037, and 0044 and claim 10: discusses producing a beam from the antenna and using a reflector to aim the beam in a direction, i.e. beam path with respect to the DUT), wherein the electromagnetic signal is reflected by the respective reflector so that the electromagnetic signal corresponds to a planar wave (see Fig. 8 and paragraphs 0029, 0037, and 0044, and claims 1 and 8: discloses a plurality of antenna/reflector combinations, each antenna may have a reflector, designed to produce substantially a plane waves, i.e. a planar wave, as substantially includes a definition of essentially), wherein the beam paths have different angular orientations (see Fig. 1 and paragraphs 0016 and 0022).

Foegelle does not expressly disclose wherein the beam paths have different angular orientations that are adjustable; 
and wherein at least one antenna and the corresponding reflector are coupled with each other so that an integrated beam path adjustment unit is established including at least one antenna and the corresponding reflector, wherein the beam path adjustment unit comprises a rotational adjustment member for rotational movement of the reflector, wherein the beam path adjustment unit comprises a linear adjustment member for adjusting the linear position of the antenna, and wherein the linear adjustment member is established by a linear rail along which the antenna can be displaced in a linear manner.

Cuchanski discloses an antenna system with a reflector wherein the beam paths have different angular orientations that are adjustable (see Figs. 1C and 2 and paragraphs 0004, 0025, and 0029) and wherein at least one antenna and the corresponding reflector is coupled with each other so that an integrated beam path adjustment unit is established including at least one antenna and the corresponding reflector, wherein the beam path adjustment unit comprises a rotational adjustment member for rotational movement of the reflector (see Figs. 1C and 2 and paragraphs 0004, 0025, and 0029: antenna and reflector are coupled together to form a single structure, includes steering mechanism for adjusting the angle of the reflector, i.e. path of the beam associated with the antenna/reflector). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle with the teachings of Cuchanski, i.e. using a gimbal mechanism to control a rotation of the reflector, for the advantageous benefit of increasing the directional control antennas of Foegelle. 

Foegelle and Cuchanski do not expressly disclose wherein the beam path adjustment unit comprises a linear adjustment member for adjusting the linear position of the antenna, and wherein the linear adjustment member is established by a linear rail along which the antenna can be displaced in a linear manner

Esher discloses a test system with adjustable antennas in an testing chamber (see Abstract, column 4 lines 15-40, and column 8 lines 15-31) wherein the beam path adjustment unit comprises a linear adjustment member for adjusting the linear position of the antenna, and wherein the linear adjustment member is established by a linear rail along which the antenna can be displaced in a linear manner (see Fig. 1, column 4 lines 15-40, column 6 line 65 to column 7 line 25, and column 8 lines 31-54 and: system includes antenna systems mounted on linear member with motors for adjusting the linear position of the antenna system). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Cuchanski with the teachings of Esher, i.e. modifying the system incorporate linear adjustment units for positioning the antennas of Foegelle, for the advantageous of using an actuator to adjust the positions of the antennas vs moving the antennas manually. 
Regarding claim 2, Foegelle, previously modified by Cuchanski and Esher, further discloses wherein each of the reflectors is located in the corresponding beam path and wherein each of the reflectors is configured to generate and/or collimate a planar wave (see Fig. 8 and paragraphs 0029, 0037, and 0044, and claims 1 and 8: discloses a plurality of antenna/reflector combinations, each antenna may have a reflector, designed to produce substantially a plane waves, i.e. a planar wave, as substantially includes a definition of essentially; and see paragraph 0022: each antenna may receive and/or transmit signals; and see Title, paragraphs 0034, 0037, and 0044 and claim 10: discusses producing a beam from the antenna and using a reflector to aim the beam in a direction, i.e. beam path with respect to the DUT).

Regarding claim 4, Foegelle and Cuchanski do not expressly disclose wherein the beam path adjustment unit comprises a linear adjustment member for adjusting the linear position of the reflector. 

Esher discloses a test system wherein the antenna unit adjustment unit comprises a linear adjustment member for adjusting the linear position of the antenna unit (see Fig. 1, column 4 lines 15-40, column 6 line 65 to column 7 line 25, and column 8 lines 31-54 and: system includes antenna systems mounted on linear member with motors for adjusting the linear position of the antenna system). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Cuchanski with the teachings of Esher, i.e. modifying the system incorporate linear adjustment units for positioning the antennas of Foegelle in view of Cuchanski, for the advantageous of using an actuator to adjust the positions of the antennas vs moving the antennas manually. As previously discussed above, the antenna unit of Foegelle in view of Cuchanski contains an antenna and reflector, as such the modification of Esher would result in moving the integrated antenna and reflector, meeting the limitations of the claimed invention. 

Regarding claim 10, Foegelle, previously modified by Cuchanski and Esher, further discloses wherein the angular orientation of the test location is adjustable (see paragraph 0027).
	
Regarding claim 11, Foegelle, previously modified by Cuchanski and Esher, further discloses wherein the measurement system comprises a shielded space encompassing the at least two antennas, the at least two reflectors and/or the test location (see Fig. 1 and paragraphs 0022 and 0027).

Regarding claim 14, Foegelle, previously modified by Cuchanski and Esher, further discloses wherein both antennas are configured to process separate data streams for spatial multiple-input multiple-output testing and/or to process the same data streams for radio resource management testing (see paragraphs 0019, 0022, 0024 and 0034).

Regarding claim 15, Foegelle, previously modified by Cuchanski and Esher, further discloses wherein the antennas are dual-polarized antennas (see paragraphs 0022, 0027, and 0044).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Foegelle (US 20100285753) in view of Cuchanski (US 20140028514), Esher (US 7791355), and Zaman (US 7876276).

Regarding claim 5, Foegelle, Cuchanski, and Esher do not expressly disclose wherein two beam path adjustment units are provided, and wherein the linear adjustment members of both beam path adjustment units intersect each other in a plan view.

Zaman discloses an antenna testing system wherein two beam path adjustment units are provided, and wherein the linear adjustment members of both beam path adjustment units intersect each other in a plan view (see Abstract, Fig. 3, and column 4 lines 24-49: discloses an RF probe/antenna adjustment unit with linear adjustment members in the x, y, and z axes, x, y, and z axes intersect each other). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Cuchanski and Esher with the teachings of Zaman, i.e. using two linear actuators for adjusting the position of the antennas of Foegelle, for the advantageous benefit of using conventional mechanism to move a device in more than one direction. Once modified, the modification would result in the clamed beam path adjustment unit. 

Regarding claim 6, Foegelle, Cuchanski, and Esher do not expressly disclose wherein the linear adjustment members of both beam path adjustment units intersect each other in the area of the test location.  

Zaman discloses an antenna testing system wherein the linear adjustment members of both beam path adjustment units intersect each other in the area of the test location (see Abstract, Fig. 3, and column 4 lines 24-49: discloses an RF probe/antenna adjustment unit with linear adjustment members in the x, y, and z axes, x, y, and z axes intersect each other nearby the test location, meets the broad limitation of wherein the members of two beam path adjustments units intersect each other in the area of the test location as they are in the vicinity, i.e. in the area of the test location). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Cuchanski and Esher with the teachings of Zaman, i.e. using linear actuators for adjusting the position of the antennas of Foegelle, for the advantageous benefit of using conventional mechanism to move a device in more than one direction. Once modified, the modification would result in the clamed beam path adjustment unit. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Foegelle (US 20100285753) in view of Cuchanski (US 20140028514), Esher (US 7791355), and Vikstedt (US 20180287721).

Regarding claim 7, Foegelle and Cuchanski do not expressly disclose wherein two beam path adjustment units are provided, and wherein both beam path adjustment units are moveable about the same axis (A) independently from each other.

	Esher discloses wherein two beam path adjustment units are provided (see Fig. 1, column 4 lines 15-40, column 6 line 65 to column 7 line 25, and column 8 lines 31-54 and: system includes two antenna adjustment units). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Cuchanski with the teachings of Esher, i.e. modifying the system incorporate linear adjustment units for positioning the antennas of Foegelle in view of Cuchanski, for the advantageous of using an actuator to adjust the positions of the antennas vs moving the antennas manually. 

Foegelle, Cuchanski, and Esher do not expressly disclose wherein both beam path adjustment units are moveable about the same axis (A) independently from each other

Vikstedt discloses wherein two beam path adjustment units are provided, and wherein both beam path adjustment units are moveable about the same axis (A) independently from each other (see Abstract, Figs. 8 and 10, and paragraphs 0030-0031). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Cuchanski and Esher with the teachings of Vikstedt, i.e. incorporating a mechanism for adjusting the angular orientations of the antennas, for the advantageous benefit increasing the angular, i.e. directional, testing functionalities of Foegelle. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Foegelle (US 20100285753) in view of Cuchanski (US 20140028514), Esher (US 7791355), and Breit (US 20080129615).

Regarding claim 8, Foegelle, Cuchanski, and Esher do not expressly disclose wherein the beam path adjustment unit comprises a height adjustment member for adjusting the height of the reflector and/or the antenna.

Breit discloses wherein the beam path adjustment unit comprises a height adjustment member for adjusting the height of the reflector and/or the antenna (see Abstract, Fig 1, and paragraph 0077: positioner may adjust the height of the antenna). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Cuchanski and Esher with the teachings of Breit, i.e. incorporating a mechanism for adjusting the angular orientations of the antennas, for the advantageous benefit increasing the angular, i.e. directional, testing functionalities of Foegelle. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Foegelle (US 20100285753) in view of Cuchanski (US 20140028514), Esher (US 7791355), and Symes (US 20170115334).

Regarding claim 9, Foegelle, Cuchanski, and Esher do not expressly disclose wherein a remote radio head is assigned to the beam path adjustment unit.

Symes discloses a testing system with an anechoic chamber that includes an antenna with a remote radio head (see Abstract and paragraphs 0003 and 0142-0144). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Cuchanski and Esher with the teachings of Symes, i.e. adding an RRH to the antenna assembly, for the advantageous benefit of using the RRH to process received/transmitted signals to and from the antenna. Once modified including a remote radio head in the antenna assembly of Foegelle, the modification would meet the claimed limitation of wherein a remote radio head is assigned to the beam path adjustment unit. Remote radio heads are conventional in the art. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Foegelle (US 20100285753) in view of Cuchanski (US 20140028514), Esher (US 7791355), and Hernandez (US 20140256373).
Regarding claim 12, Foegelle, Cuchanski, and Esher do not expressly disclose wherein the integrated beam path adjustment unit is located at a wall of the shielded space.

	Hernandez discloses wherein an integrated antenna system, i.e. an integrated beam path adjustment unit, is located at a wall of the shielded space (see Figs 9 and 10 and paragraphs 0017-0018 and 0050-0051). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Cuchanski and Esher with the teachings of Hernandez, i.e. modifying the system to place the adjustment units in the wall/ceiling of the testing chamber, for the advantageous benefit of reducing interference/reflections from the integrated adjustment units by placing them in the walls of the shielded space. 

Regarding claim 13, Foegelle, Cuchanski, and Esher do not expressly disclose wherein the integrated beam path adjustment unit is located at a side wall, a bottom wall or a ceiling.

Hernandez discloses wherein an integrated antenna system, i.e. an integrated beam path adjustment unit, is located at a side wall, a bottom wall or a ceiling (see Figs 9 and 10 and paragraphs 0017-0018 and 0050-0051).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Cuchanski and Esher with the teachings of Hernandez, i.e. modifying the system to place the adjustment units in the wall/ceiling of the testing chamber, for the advantageous benefit of reducing interference/reflections from the integrated adjustment units by placing them in the walls of the shielded space. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Foegelle (US 20100285753) in view of Mow (US 20120100813), Cuchanski (US 20140028514), and Esher (US 7791355).

Regarding claim 16, Foegelle discloses a method for testing a device under test placed on a test location by using a measurement system (see Abstract, Fig. 1, and paragraph 0022: discloses a system and method for multipath testing of a DUT, see Fig. 1 and paragraphs 0022, 0027, and 0039: test device is located in the enclosure during testing, the placement of the DUT meets the limitations of a broadly recited test location of the DUT, also discloses a rotating pedestal for the DUT) comprising a signal generation and/or analysis equipment (see Fig. 1 and paragraph 0023: MMO Tester and Variable path simulator 108) and at least one integrated beam path adjustment unit including an antenna and a reflector wherein a beam path is established between the device under test and the respective antenna of the beam path adjustment unit having a defined angular orientation (see Fig. 8 and paragraphs 0022, 0029, 0030, 0037, and 0044, and claims 1 and 8: discloses a plurality of antenna/reflector combinations, each antenna may have a reflector, reflector produces a beam path with respect to the DUT in the disclosed multi path testing), with the following steps: 
generating an electromagnetic signal by the device under test and/or the signal generation equipment (see paragraphs 0022-0024 and 0034-0035); and 
receiving the electromagnetic signal generated via the signal analysis equipment and/or the device under test (see paragraphs 0022-0024 and 0034-0035), and 
wherein multiple-input multiple-output (MIMO) measurements are performed by using the measurement system (see paragraphs 0019, 0022, 0024 and 0034). 

Foegelle does not expressly disclose wherein the reflector is coupled with the respective antenna; 
adjusting the beam path adjustment unit with respect to the device under test, wherein the antenna of the integrated beam path adjustment unit is displaced along a linear rail in a linear manner when the beam path adjustment unit is adjusted; and 
wherein radio resource management (RRM) measurements are performed by using the measurement system, and
wherein MIMO and RRM characteristics of the device under test are tested since two different base stations are simulated for testing hand-over scenarios.

Mow discloses wherein radio resource management (RRM) measurements are performed by using the measurement system, and wherein MIMO and RRM characteristics of the device under test are tested since two different base stations are simulated for testing hand-over scenarios (see Abstract and paragraphs 0016, 0028, 0069, 0090, and 0092: discusses testing using a plurality of simulated base stations). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view with the teachings of Mow, i.e. simulating base stations when testing the device in the chamber, for the advantageous benefit of increasing the testing functionality of the test system. 

Foegelle and Mow do not expressly disclose wherein the reflector is coupled with the respective antenna; 
adjusting the beam path adjustment unit with respect to the device under test, wherein the antenna of the integrated beam path adjustment unit is displaced along a linear rail in a linear manner when the beam path adjustment unit is adjusted.  

Cuchanski discloses an antenna system with a reflector wherein the reflector is coupled with the respective antenna forming an integrated beam path adjustment unit (see Figs. 1C and 2 and paragraphs 0004, 0025, and 0029: antenna and reflector are coupled together to form a single structure, includes steering mechanism for adjusting the angle of the reflector, i.e. path of the beam associated with the antenna/reflector). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Mow with the teachings of Cuchanski, i.e. using a gimbal mechanism to control a rotation of the reflector, for the advantageous benefit of increasing the directional control antennas of Foegelle. 
Foegelle, Mow, and Cuchanski do not expressly disclose adjusting the beam path adjustment unit with respect to the device under test, wherein the antenna of the integrated beam path adjustment unit is displaced along a linear rail in a linear manner when the beam path adjustment unit is adjusted. 

Esher discloses a test system/method with adjustable antennas in an testing chamber (see Abstract, column 4 lines 15-40, and column 8 lines 15-31) that includes adjusting the beam path adjustment unit with respect to the device under test, wherein the antenna of the integrated beam path adjustment unit is displaced along a linear rail in a linear manner when the beam path adjustment unit is adjusted (see Fig. 1, column 4 lines 15-40, column 6 line 65 to column 7 line 25, and column 8 lines 31-54 and: system includes antenna systems mounted on linear member with motors for adjusting the linear position of the antenna system). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Mow and Cuchanski with the teachings of Esher, i.e. modifying the system incorporate linear adjustment units for positioning the antennas of Foegelle, for the advantageous of using an actuator to adjust the positions of the antennas vs moving the antennas manually. 

Regarding claim 17, Foegelle discloses wherein the measurement system includes at least two antennas, at least two reflectors (see Fig. 8 and paragraphs 0029, 0037, and 0044, and claims 1 and 8: discloses a plurality of antenna/reflector combinations, each antenna may have a reflector), a signal generation and/or analysis equipment (see Fig. 1 and paragraph 0023: MMO Tester and Variable path simulator 108), and a test location for the device under test (see Fig. 1 and paragraphs 0022, and 0027, and 0039: test device is located in the enclosure during testing, the placement of the DUT meets the limitations of a broadly recited test location of the DUT, also discloses a rotating pedestal for the DUT), wherein each of the at least two antennas is assigned to a corresponding reflector (see Fig. 8 and paragraphs 0029, 0037, and 0044, and claims 1 and 8: discloses a plurality of antenna/reflector combinations, each antenna may have a reflector), wherein each of the at least two antennas is configured to transmit and/or receive an electromagnetic signal so that a beam path is provided between the respective antenna and the test location (see paragraph 0022: each antenna may receive and/or transmit signals; and see Title, paragraphs 0034, 0037, and 0044 and claim 10: discusses producing a beam from the antenna and using a reflector to aim the beam in a direction, i.e. beam path with respect to the DUT), wherein the electromagnetic signal is reflected by the respective reflector so that the electromagnetic signal corresponds to a planar wave (see Fig. 8 and paragraphs 0029, 0037, and 0044, and claims 1 and 8: discloses a plurality of antenna/reflector combinations, each antenna may have a reflector, designed to produce substantially a plane waves, i.e. a planar wave, as substantially includes a definition of essentially).



Foegelle and Mow do not expressly disclose wherein at least one antenna and the corresponding reflector are coupled with each other so that an integrated beam path adjustment unit is established including at least one antenna and the corresponding reflector. 

Cuchanski discloses wherein at least one antenna and the corresponding reflector are coupled with each other so that an integrated beam path adjustment unit is established including at least one antenna and the corresponding reflector (see Figs. 1C and 2 and paragraphs 0004, 0025, and 0029: antenna and reflector are coupled together to form a single structure, includes steering mechanism for adjusting the angle of the reflector, i.e. path of the beam associated with the antenna/reflector). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Mow and Esher with the teachings of Cuchanski, i.e. using a gimbal mechanism to control a rotation of the reflector, for the advantageous benefit of increasing the directional control antennas of Foegelle. 

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Foegelle (US 20100285753) in view of Cuchanski (US 20140028514), Esher (US 7791355), and Hernandez (US 20140256373).

Regarding claim 18, Foegelle discloses a measurement system for testing a device under test (see Abstract, Fig. 1, and paragraph 0022: discloses a device/system for multipath testing of a DUT), comprising:
at least two antennas (see Fig. 1 and paragraph 0022: plurality of antennas), at least two reflectors (see Fig. 8 and paragraphs 0029, 0037, and 0044, and claims 1 and 8: discloses a plurality of antenna/reflector combinations, each antenna may have a reflector), a signal generation and/or analysis equipment (see Fig. 1 and paragraph 0023: MMO Tester and Variable path simulator 108), and a test location for the device under test (see Fig. 1 and paragraphs 0022, 0027, and 0039: test device is located in the enclosure during testing, the placement of the DUT meets the limitations of a broadly recited test location of the DUT, also discloses a rotating pedestal for the DUT),
wherein each of the at least two antennas is assigned to a corresponding reflector (see Fig. 8 and paragraphs 0029, 0037, and 0044, and claims 1 and 8: discloses a plurality of antenna/reflector combinations, each antenna may have a reflector), 
wherein each of the at least two antennas is configured to transmit and/or receive an electromagnetic signal so that a beam path is provided between the respective antenna and the test location (see paragraph 0022: each antenna may receive and/or transmit signals; and see Title, paragraphs 0027, 0034, 0037, and 0044 and claim 10: discusses producing a beam from the antenna and using a reflector to aim the beam in a direction, i.e. beam path with respect to the DUT), and 
wherein the electromagnetic signal is reflected by the respective reflector so that the electromagnetic signal corresponds to a planar wave (see Fig. 8 and paragraphs 0029, 0037, and 0044, and claims 1 and 8: discloses a plurality of antenna/reflector combinations, each antenna may have a reflector, designed to produce substantially a plane waves, i.e. a planar wave, as substantially includes a definition of essentially). 

Foegelle does not expressly disclose wherein the beam paths have different angular orientations that are adjustable; 
wherein at least one antenna and the corresponding reflector are coupled with each other so that an integrated beam path adjustment unit is established including at least one antenna and the corresponding reflector, wherein the integrated beam path adjustment unit comprises linear adjustment member that is capable of adjusting the linear position of the reflector and/or the antenna, thereby adjusting the angular orientation of the respective beam path, and wherein the linear adjustment member is established by a linear rail that is attached to a wall of the shielded space.

Cuchanski discloses an antenna system with a reflector wherein the beam paths have different angular orientations that are adjustable (see Figs. 1C and 2 and paragraphs 0004, 0025, and 0029) and wherein at least one antenna and the corresponding reflector are coupled with each other so that an integrated beam path adjustment unit is established including at least one antenna and the corresponding reflector (see Figs. 1C and 2 and paragraphs 0004, 0025, and 0029: antenna and reflector are coupled together to form a single structure, includes steering mechanism for adjusting the angle of the reflector, i.e. path of the beam associated with the antenna/reflector). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle with the teachings of Cuchanski, i.e. using a gimbal mechanism to control a rotation of the reflector, for the advantageous benefit of increasing the directional control antennas of Foegelle. 

Foegelle and Cuchanski do not expressly disclose wherein the integrated beam path adjustment unit comprises linear adjustment member that is capable of adjusting the linear position of the reflector and/or the antenna, thereby adjusting the angular orientation of the respective beam path, and wherein the linear adjustment member is established by a linear rail that is attached to a wall of the shielded space. 

Esher discloses a test system with adjustable antennas in an testing chamber (see Abstract, column 4 lines 15-40, and column 8 lines 15-31) wherein an integrated beam path adjustment unit comprises linear adjustment member that is capable of adjusting the linear position of the reflector and/or the antenna, thereby adjusting the angular orientation of the respective beam path, and wherein the linear adjustment member is established by a linear rail (see Fig. 1, column 4 lines 15-40, column 6 line 65 to column 7 line 25, and column 8 lines 31-54 and: system includes antenna systems mounted on linear member with motors for adjusting the linear position of the antenna system). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Cuchanski with the teachings of Esher, i.e. modifying the system incorporate linear adjustment units for positioning the antennas of Foegelle, for the advantageous of using an actuator to adjust the positions of the antennas vs moving the antennas manually. 

Foegelle, Cuchanski, and Esher do not expressly disclose wherein a linear rail that is attached to a wall of the shielded space

Hernandez discloses wherein an integrated antenna system, i.e. an integrated beam path adjustment unit, is located at a wall of the shielded space (see Figs 9 and 10 and paragraphs 0017-0018 and 0050-0051). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foegelle in view of Cuchanski and Esher with the teachings of Hernandez, i.e. modifying the system to place the adjustment units in the wall/ceiling of the testing chamber, for the advantageous benefit of reducing interference/reflections from the integrated adjustment units by placing them in the walls of the shielded space. 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  Ioffe (US 20190393968) discloses a system for testing handover in a testing chamber. 

Response to Arguments
Applicant’s argument with respect to the amended limitations have been considered but are moot in view of the new rejection, see Claim Rejections - 35 USC § 103.
The newly cited reference Esher discloses a testing system that moves an antenna with a linear actuator. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865